Case 6:18-cv-06803-MJR Document 15 FilecLO6/16/20 Page™d.of 13

ie
mal

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

THERESA GOLDEN, 6:18-CV-06803-MJR
DECISION AND ORDER
Plaintiff,
-\V-
ANDREW SAUL,

Commissioner of Social Security,’

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 13).

Plaintiff Theresa Golden (“plaintiff’) brings this action pursuant to 42 U.S.C.
§§405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security “Commissioner” or “defendant”) denying her Supplemental Security
Income (“SSI”) under the Social Security Act (the “Act”). Both parties have moved for
judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.
For the following reasons, plaintiff's motion (Dkt. No. 11) is granted, defendant’s motion
(Dkt. No. 12) is denied, and this case is remanded to the Commissioner for further
administrative proceedings consistent with this Decision and Order.

BACKGROUND?
Plaintiff protectively filed applications for disability insurance benefits (DIB) and

SSI benefits on July 24, 2015, alleging disability since May 5, 2012, due to degenerative

 

* Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d).

* The Court assumes the parties’ familiarity with the case.
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 2 of 13

disc disease in lumbar spine with arthritis, degenerative disc disease in cervical spine
with arthritis, asthma, migraines, and inability to sit for long periods, lift/bend, and turn
head. (See Tr. 11, 241-250, 297).3 Plaintiff's disability benefits application was initially
denied on September 25, 2015. (Tr. 122-137). Plaintiff sought review of the determination,
and a hearing was held before Administrative Law Judge (“ALJ”) John P. Costello on
December 18, 2017. (Tr. 37-81). ALJ Costello heard testimony from plaintiff, who was
represented by counsel, as well as from Sakinah Malik, an impartial vocational expert.
(id.). At the hearing, plaintiff withdrew her DIB application and amended the alleged onset
date to July 14, 2015. (Tr. 11, 37-38). On February 26, 2018, ALJ Costello issued a
decision that plaintiff was not disabled under the Act. (Tr. 8-21). Plaintiff timely sought
review of the decision by the Appeals Council. (Tr. 27-28, 225-228). Plaintiff's request for
review of the decision was denied by the Appeals Council on September 25, 2018. (Tr.
1-7). The ALJ’s February 26, 2018 denial of benefits then became the Commissioner's
final determination, and the instant lawsuit followed.

Born on December 20, 1984, plaintiff was 30 years old on the amended alleged
disability onset date and 32 years old on the date of the hearing. (Tr. 39). Plaintiff is able
to communicate in English, has limited education, and had no past relevant work
experience. (Tr. 20, 39-40).

DISCUSSION
I. scope of Judicial Review
The. Court's review of the Commissioner's decision is deferential. Under the Act,

the Commissioner's factual determinations “shall be conclusive” so long as they are

 

3 References to “Tr.” are to the administrative record in this case.

2
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 3 of 13

“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “whether the record,
read as a whole, yields such evidence as would allow a reasonable mind. to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroil v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at.588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is. presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d 260,

265 (2d Cir. 2008). Failure to apply the correct iegal standard is reversible error. {a

 
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 4 of 13

II. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for.a continuous. period of
not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unabie to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” /d. § 423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and .. . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker.
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. § 404.1520(a)(4);
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” fd. § 404.1520(b); 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless

of [his or her] medical condition or... age, education, and work experience.” /d. Second,

 
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 5 of 13

if the claimant is not engaged in substantial gainful activity, the Commissioner asks
whether the claimant has a “severe impairment.” Id. § 404.1520(c); 416.920(c). To make
this determination, the Commissioner asks whether the claimant has “any impairment or
combination of impairments which significantly limits [the claimant's] physical or mental
ability to do basic work activities.” /d. As with the first step, if the claimant does not have
a severe impairment, he or she is not disabled regardless of any other factors or
considerations. /d. Third, if the claimant does have a severe impairment, the
Commissioner asks two additional questions: first, whether that severe impairment meets
the Act's duration requirement, and second, whether the severe impairment is either listed
in Appendix 1 of the Commissioner's regulations or is “equal to” an impairment listed in
Appendix 1. fd. § 404.1520(d); 416.920(c). If the claimant satisfies both requirements of
step three, the Commissioner will find that he or she is disabled without regard to his or
her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence” in the record. /d.
§ 404.1520(e); 416.920(e). RFC “is the most [the claimant] can still do despite [his or her]
limitations.” Id. § 404.1545(a)(1); 416.945(a)(1). The Commissioner's assessment of the
claimant's RFC is then applied at steps four and five. At step four, the Commissioner
“compare[s] [the] residual functional capacity assessment . . . with the physical and
mental demands of [the claimant's] past relevant work.” /d.'§ 404.1520(f); 416.920(f). If,

based on that comparison, the claimant is able to perform his or her past relevant work,

 
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 6 of 13

the Commissioner will find that the claimant is not disabled within the meaning of the Act.
id, Finally, if the claimant cannot perform his or her past relevant work or does not have
any past relevant work, then at the fifth step the Commissioner considers whether, based
on the claimant's RFC, age, education, and work experience, the claimant “can make an
adjustment to other work.” Id. § 404.1520(g)(1); 416.920(g)(1). If the claimant can adjust
to other work, he or she is not disabled. /d. If, however, the claimant cannot adjust to
other work, he or'she is disabied within the meaning of the Act. /a.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroff, 705 F.2d at 642.

li. The ALJ’s Decision

The ALJ followed the required five-step analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since July 24, 2015, the application date. (Tr. 13-14). At step two, the ALJ found that
plaintiff had the following severe impairments: (1) lumbar disc disease; (2) cervical disc
disease; (3) asthma; (4) obesity; and (5) migraines.* (Tr. 23-24). At step three, the ALJ
determined that plaintiff did not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments. (Tr. 14). Before
proceeding to step four, the ALJ assessed plaintiff's residual functional capacity ( RFC’)

as follows:

[T]he [plaintiff] has the residual functional capacity to perform light
work as defined in 20 CFR 416.967(b) except the claimant can

 

* Also at step two, the ALI observed that pfaintiff’s history of gastroesophageal reflux disease is well controlled
with medications and has no more than minimal effect on her ability to perform basic work activities, (Tr. 14}.

6

 
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 7 of 13

occasionally push, pull, and stoop. She can occasionally be exposed
to respiratory irritants, dust, odors, fumes, and extremes in
temperature and humidity. The claimant can only work in
environments that primarily are in indoor lighting and have no more
than a moderate noise level.

(Tr. 14-15),

Proceeding to step four, the ALJ concluded that plaintiff does not have any past
relevant work. (Tr. 20). Proceeding to step five, and after considering plaintiff's age, work
experience and RFC, the ALJ found that there are other jobs that exist in significant
numbers in the national economy that plaintiff could perform, such as mail clerk and
cleaner/housekeeping. (Tr. 20). Accordingly, the ALJ found that plaintiff had not been
under a disability within the meaning of the Act from July 24, 2015, the date the application
was filed, through February 26, 2018, the date of the decision. (Tr. 21).

IV. Plaintiff's Challenges

Plaintiff argues, inter alia, that by affording partial and little weight to the only
medicai opinions in the record the ALJ created an evidentiary gap and improperly
substituted his own lay opinion as to plaintiffs residual functional capacity. (See Dkt. No.
11-1 (Plaintiff's Memo of Law)). For the reasons that follow, the Court finds that substantial
evidence did not support the ALJ’s determination regarding plaintiff's residual functional
capacity.

The ALJ obtained three medical opinions in this matter. He gave little weight to the

opinion of Dr. Toor, who examined plaintiff for a social services determination of

 

* Plaintiff also argues that the ALJ erred in assigning weight to medical opinions rendered by
Harbinder Toor, M.D. and Karl Eurenius, M.D. Having concluded below that remand is
necessary for the Commissioner to obtain additional evidence to formulate the RFC, the Court
does not make a determination as to the propriety of the weight given to these opinions. The
Commissioner should consider this argument upon remand.

7

 
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 8 of 13

employability on May 8, 2013. (Tr. 19, 749-754). He received two opinions from Dr.
Eurenius, a consultative examiner. (Tr. 18, 355-358, 639-642). His decision makes no
reference to the July 2013 opinion. He granted partial weight to Dr. Eurenius’s September
18, 2015 opinion. (Tr. 18). The ALJ explained that he gave reduced weight because of
inconsistencies between the doctor's opinion and physical examination findings. (/d.).
Although Dr. Eurenius opined that plaintiff was “moderately limited in bending, lifting,
carrying, pushing, pulling, prolonged sitting and prolonged standing due to chronic iow
back pain with neuropathic symptoms,” the ALJ noted that Dr. Eurenius’s physical exam
showed “full neck flexion” and “only some limitations in her lumber flexion.” (Tr. 18, 642).
The ALJ also cited medical imaging reports which showed straightening of the spine, but
no arthritis, degeneration, or disc disease. (Tr. 18, 766-770).

Dr. Eurenius’s opinion was the only opinion to which the ALJ gave partial weight,
and thus is the basis for his RFC determination. By affording only partial and fittle weight
to the medical opinions in the record, Plaintiff submits that the ALJ created a gap as to
the RFC assessment. Plaintiff further argues that ALJ substituted his own lay opinion and
interpretation of medical findings about plaintiff's impairments over the medical opinion of
Dr. Eurenius. The Commissioner contends that the ALJ did not wholly reject Dr.
Eurenius’s opinion and made an RFC determination consistent with the consultative
examiner's findings. (See Dkt. No. 12-1 (Defs Memo of Law)).

The ALJ is responsible for assessing a claimant's residual functional capacity
based on all relevant medical and other evidence. 20 C.F.R. § 404.1545; 1546(c). In
determining RFC, the ALJ must consider objective medical evidence and medical source

opinions, as well as nonmedical information and claimant's own statements about the

 
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 9 of 13

intensity, persistence, and limiting effects of symptoms. /d. § 404.1545; SSR 16-3p, 2016
SSR LEXIS 4 (8.S.A. Mar. 16, 2016). Medical opinions are statements from acceptable
medical sources about what a claimant can do despite his or her impairments and whether
a claimant has impairment-related limitations on his or her ability to. perform physical,
mental, or other demands of work and adapt to environmental conditions. See.20 C.F.R.
404.15143(a)(2)}; 404.1527(a).

An RFC is a “medical assessment” which the ALJ generally cannot make without
médical testimony or other medical evidence to support his or her decision. See SSR 83-
10, 1983 LEXIS 30, *17 (S.S.A. Jan. 1, 1983). "[A]lthough the ALJ's conclusion may not
perfectly correspond with any of the opinions of medical sources in his decision, he [is]
entitled to weigh all of the evidence available to make an RFC finding that [is] consistent
with the record as a whole.” Dougherty-Noteboom v. Berryhill, 2018 U.S. Dist. LEXIS
138097, *29-30 (W.D.N.Y. Aug. 15, 2018) (quoting Matta v. Asirue, 508 F. Appx. 53, 56
(2d Cir. 2013) (summary order}). Acknowledging that an ALJ’s decision need not perfectly
correspond with any of the opinions, it is also important to note that ALJ is not a medical
professional and is not qualified to assess a claimant’s RFC on the basis of bare medical
findings. See Benman v. Comm’r of Soc. Sec., 350 F.Supp. 3d 252, 257 (W.D.N.Y. Nov.
20, 2018) (citations omitted). An ALJ cannot simply “secure raw data from the treating
physician” to make his or her own disability decision. See Cira v. Comm’r of Soc. Sec.,
2017 U.S. Dist. LEXIS 160991, *25 (E.D.N.Y. Sept. 29, 2017) (quoting Peed v. Sullivan,
778 F.Supp. 1241, 1246 (E.D.N.Y. 1991)). An ALJ must instead rely on medical opinions
based on that raw data. See Sweeting v. Colvin, 2013 U.S. Dist. LEXIS 147883, *12-13

(N.D.N.Y. Oct. 15, 2013). It is error for an ALJ to base his RFC assessment solely upon
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 10 of 13

his interpretation of raw medical data without an expert’s medical opinion. See Dennis v.
Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (“[Without opinions from the medical
professionals concerning the impact of these results on Plaintiffs RFC, the ALJ simply
concluded that Plaintiff was capable of performing light work. This was error.”).

Here, the ALJ gave little weight to the medical opinion of Dr. Toor and gave partial
weight to that of Dr. Eurenius. An ALJ does not necessarily “reject” opinion evidence when
the opinion is afforded less than controlling weight and where it is evident that the RFC
determination incorporates limitations contained in that opinion. See Beckles v. Comm'r
of Soc. Sec., 2019 U.S. Dist. LEXIS 148587, *11 (W.D.N.Y. Aug. 30, 2019); see. also
Currie v. Comm’r of Soc. Sec., 2018 U.S. Dist. LEXIS 178591, *11 (W.D.N.Y. Oct. 17,
2018); but see Kiggins v. Comm’r of Soc. Sec., 2019 U.S. Dist. LEXIS 51973, *15-16
(W.D.N.Y. Mar. 27, 2019) (holding that where the ALJ does not give controlling or
significant weight to any of the medical opinions of record and instead only gives “some
weight” or “partial weight” to all of the opinions, it is reasonable to assume that the ALJ
must have relied upon the raw medical data to form his own “common sense” RFC). In
Beckles, the Court rejected plaintiffs contention that the ALJ used her own lay
interpretation to formulate the RFC. See 2019 U.S. Dist. LEXIS 148587 at *10. Although
the ALJ gave only partial weight to the sole medical opinion in the record, the Court saw
that the RFC determination clearly incorporated the limitations opined by the doctor, and
in fact, the ALJ ultimately assessed even greater limitations that those expressed in the
opinion. /d. at *11-13.

in this case, unlike Beckles, it is not evident that the ALJ fully incorporated

functional limitations given in the only opinion he accepted with partial weight. The

10
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 11 of 13

Commissioner argues that a medical opinion indicating moderate physical limitations may
be consistent with light work with additional restrictions, as was assessed here. See
Harrington v. Colvin, 2015 U.S. Dist. LEXIS 22357, *36-39 (W.D.N.Y. Feb. 25, 2015)
(‘Although some caselaw suggests that moderate or severe limitations: in prolonged
walking are inconsistent with full range light or medium work [...], other courts do not
consider an opinion assessing moderate limitations for sitting, standing and walking
inconsistent with a determination that claimant can. perform the requirements of light or
medium. work [...].). Here, however, the Court views the light work RFC finding as
inconsistent with Dr. Eurenius’s opinion, other medical evidence in the record, and
plaintiff's testimony concerning plaintiff's impaired cervical and lumbar spinal function. Dr.
Eurenius found that plaintiff was moderately limited in her ability to perform prolonged
sitting or standing; and the ALJ did not provide reasons tending to support the finding
that, despite the moderate limitations, plaintiff could still perform light work. See
Harrington, 2015 U.S. Dist. LEXIS 22357 at *39-40. The ALJ pointed to claimant's
function report, in which she stated that she cares for herself and her two children, she
can go outside three times per week and shop for approximately three hours, and she
can walk for 45 minutes before needing to rest. This level of function does not meet the
benchmarks set out in the Commissioner's Regulations and Rulings. In fact, the ALJ
indicated nothing in the record demonstrating that plaintiff was able to handle standing or

walking for 6 hours out of an 8-hour workday, as is required for light work. Accordingly,

 

* The Regulations define “light work” as requiring frequent lifting or carrying of objects welghing up to 10 Ibs. and
“a good deal of walking or standing, or [...] sitting most of the time with some pushing and pulling of arm or leg
controls.” 20 C’F.R. § 404.1567(b}. The full range of light work requires standing or walking, off and on, for a total
of approximately 6 hours of an 8-hour workday. Sitting may occur intermittently during the remaining time. Social
Security Ruling (SSR) 83-10, 1983 SSR LEXIS 30,-*13-14 (Jan. 1, 1983).

11
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 12 of 13

the RFC determination was not consistent with Dr. Eurenius’s opinion of moderate
physical limitations. See Scott v. Berryhill, 2018 U.S. Dist. LEXIS 158428, *14-15
(W.D.N-Y. Sept. 17, 2018).

Further, the explanation the ALJ gave for determining that plaintiff was capable of
light work with additional restrictions was that Dr. Eurenius’s examination findings and
plaintiff's x-rays indicated straightening of the spine, but no arthritis, degeneration, or disc
disease. Imaging reports and physical examination observations are raw data and bare
medical findings, which the ALJ is not entitled to interpret, particularly in a manner
conflicting with a medical opinion. See Benman v. Comm’r of Soc. Sec., 350 F.Supp. 3d
252, 259-60 (W.D.N.Y. Nov. 20, 2018) (citing Rodriguez v. Colvin, 2015 U.S. Dist. LEXIS
45357, *70 (S.D.N.Y. Mar. 31, 2015)) (where the RFC. finding is at odds with the only
medical opinion of record regarding plaintiffs physical capability, the Court determined
that the ALJ improperly substituted his own medical opinion for plaintiff's physical
limitations).

By discounting the only opinion he gave some weight to, the ALJ left a gap in the
record and relied instead on his own lay opinion to interpret the medical records. When
such an evidentiary gap exists, the ALJ’s RFC determination is not supported by
substantial evidence and remand is warranted. See Gross v. Astrue, 2014 U.S. Dist.
LEXIS 63251, *50-54 (W.D.N.Y. May 7, 2014). When facing an incomplete record, an ALJ
should develop the record by obtaining a consultative examination, re-contacting a
medical source, or having an expert testify at the hearing. /d. at *54; Covey v. Colvin, 204
F. Supp. 3d 497, 507 (W.D.N.Y. 2016) (finding that the ALJ should have further developed

the record where his rejection of a medical opinion had left a gap in the record). Thus,

12
Case 6:18-cv-06803-MJR Document 15 Filed 06/16/20 Page 13 of 13

the Court finds that the ALJ’s RFC finding is not supported by substantial evidence and

that the case must therefore be remanded.

CONCLUSION
For the foregoing reasons, plaintiff's motion for judgment on the pleadings (Dkt.
No.11) is granted, the Commissioner's motion for judgment on the pleadings (Dkt. No.
12) is denied, and this case is remanded to the Commissioner for further administrative

proceedings consistent with this Decision and Order.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: June ic , 2020

Buffalo, New York 7
OP iailawA Ae sm,

MICHAEL J. ROEMER ©
United States Magistrate Judge

13
